DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2020 has been entered.
 Response to Amendment
Examiner acknowledges amended Claims 1, 9, and 10 in the response filed on 7/16/2020. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims reciting the voids “communicate with a surface of the sintered grain compact” is considered new matter.  While Applicant cited paragraph [0046] as support, it is noted that the instant paragraph merely discloses that a polymer resin may be impregnated in at least some of the voids 30.  Means for impregnating polymer resin include soaking the grain compact 1 and letting it seep into the voids 30 near the surface (i.e. voids are exposed on the surface of the magnetic material).  Based on Applicant’s arguments (Page 4 of the response), it appears that Applicant wish to claim its internal voids be connected to a surface of the magnetic material.  However, the language in the limitation, “communicate with a surface” does not necessarily convey such structure, nor does the teachings in paragraph [0046] inherently have such structure as argued by Applicant.  The Examiner suggests using explicit language (if possible) from Applicant’s Specification in the claims as an option to overcome the rejection.  Also, if the voids are connected to each other to allow the polymer resin to fully impregnate all voids, then one of ordinary skill in the art would view the magnetic material as having no voids in the final product or only one void present if not impregnated with a polymer resin.  
Furthermore, the instant claims recite that the voids are visually recognized on an image captured with a scanning electron microscope (SEM) at around 3000 magnification.  However, such tool was used to confirm the inter-bonding between the metal grains, not necessarily the voids.  Moreover, Applicant’s Fig. 1 is a schematic drawing, not a SEM image (please see paragraphs [0009] and [0011] in the Specification as filed).  
. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5352522 (“Kugimiya et al.”) in view of US Patent No. 6720074 ("Zhang et al.”).
With regards to Claims 1-3 and 7, Kugimiya et al. teaches a magnetic material comprising a sintered grain compact in which metal grains provided, respectively, with oxide films are compacted, wherein: the metal grains are constituted by Fe-Si-M soft magnetic alloy where M represents a metal element that oxidizes easily than iron, and a size of the metal grains based on d50 is 0.1-100 µm, the metal grains in the sintered grain compact are mutually bonded with adjacent metal grains by inter-bonding of the oxide films with uneven thickness of the oxide films between the inter-bonded respective metal grains wherein some of the inter-bonded respective metal grains are inter-bonded partially by inter-bonding of metal grains via metal bonding in a manner rendering the magnetic material insulative as a whole, voids (porosity) are present between the inter-bonded respective metal grains, and oxide films consisting of elements corresponding to those obtained as a result of oxidation of the metal grains (Abstract, Figs. 2 and 5, Col. 2: Lines 38-48, Col. 4: Lines 23-48, Col. 5: Lines 3-9, Col. 5: Line 58 bridging over to Col. 6: Line 30, Col. 6: Lines 57-61, Col. 7: Lines 33-40, and Example 1).  
 et al. teach its oxide films consisting at least one common element in the metal grains and formed by way of an oxidation treatment (e.g. Al oxide).  Kugimiya et al. further teach its magnetic material is heat treated (Col. 4: Lines 36-42 and Col. 6: Lines 20-26).
While Kugimiya et al. is open to having crystalline oxides as an insulative material (Col. 12: Lines 35-40), the Examiner acknowledges that Kugimiya et al. does not explicitly teach its oxide films takes a form of bonding of crystalline oxides. 
However, Zhang et al. teaches a magnetic material comprising a grain compact in which metal grains having oxide films are compacted, wherein its oxide films are formed of crystalline alumina (Fig. 1 and Col. 4: Lines 25-37).  Thus, Zhang et al. teaches its grain compact are mutually bonded with adjacent metal grains by inter-bonding of the oxide films which the respective metal grains are provided, and at least some of the bonding of oxide films takes a form of bonding of crystalline oxides/continuous lattice bonds.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Kugimiya et al.’s aluminum oxide films bonding be based on continuous crystalline lattice bonds in order to achieve a high performance magnetic material (Abstract). 

With regards to Claims 4-6 and 8, Kugimiya et al. teaches a magnetic material comprising a sintered grain compact in which metal grains provided, respectively, with oxide films are compacted, wherein: the metal grains are constituted by Fe-Si-M soft magnetic alloy where M represents a metal element that oxidizes easily than iron, the metal grains in the sintered grain compact are mutually bonded with adjacent metal grains by inter-bonding of the oxide films with uneven thickness of the oxide films between the inter-bonded respective metal grains wherein some of the inter-bonded respective metal grains are inter-bonded partially by inter-bonding of metal grains via metal bonding in a manner rendering the magnetic material insulative as a whole, voids (porosity) are present between the inter-bonded respective metal grains, and oxide films consisting of elements corresponding to those obtained as a result of oxidation of the metal grains (Abstract, Figs. 2 and 5, Col. 2: Lines 38-48, Col. 4: Lines 23-48, Col. 5: Lines 3-9, Col. 5: Line 58 bridging over to Col. 6: Line 30, Col. 6: Lines 57-61, Col. 7: Lines 33-40, and Example 1).  
Regarding the limitation “obtained as a result of oxidation of the metal grains” and “the inter-bonding of oxide films is generated by heat treatment”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Kugimiya et al. teach its oxide films consisting at least one common element in the metal  et al. further teach its magnetic material is heat treated (Col. 4: Lines 36-42 and Col. 6: Lines 20-26).
While Kugimiya et al. is open to having crystalline oxides as an insulative material (Col. 12: Lines 35-40), the Examiner acknowledges that Kugimiya et al. does not explicitly teach its oxide films takes a form of bonding of crystalline oxides.  Kugimiya et al. teaches its magnetic material to be used in a magnetic core (Col. 6: Lines 27-30), however, Kugimiya et al. does not specifically disclose the nominal coil component having a coil on an interior or surface of the magnetic material/element body. 
Zhang et al. teaches a magnetic material comprising a grain compact in which metal grains having oxide films are compacted, wherein its oxide films are formed of crystalline alumina (Fig. 1 and Col. 4: Lines 25-37).  Thus, Zhang et al. teaches its grain compact are mutually bonded with adjacent metal grains by inter-bonding of the oxide films which the respective metal grains are provided, and at least some of the bonding of oxide films takes a form of bonding of crystalline oxides/continuous lattice bonds.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Kugimiya et al.’s aluminum oxide films bonding be based on continuous crystalline lattice bonds in order to achieve a high performance magnetic material (Abstract). 
	Zhang et al. further teaches a coil is formed on a surface of or inside a magnetic material comprising a grain compact of metal grains having oxide films (Col. 8: Lines 56-57).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Kugimiya et al.’s magnetic material/element body in a coil component in order to effectively use the magnetic material/element body with inductance.  

With regards to Claims 9 and 10, Kugimiya et al. teaches the voids (porosity) are open pores, which communicate with a surface of the sintered grain compact.  Specifically, the sintered grain compact comprises open pores that may be brought into contact with an 
Kugimiya et al. further teaches a thickness of its inter-bonding oxide films is 5-50 nm (Col. 5: Lines 4-5).  Kugimiya et al. does not teach the voids being larger than a thickness of inter-bonding oxide film.  
However due to Kugimiya et al.’s voids being capable of communicating with a surface of the sintered grain compact and further insulate the metal grains, one of ordinary skill in the art would recognize that these voids need to be large in order to have an insulator impregnate or seep into the voids throughout the magnetic material.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to optimize the size of the voids/pores such that the voids are larger than a thickness of inter-bonding oxide films in order to achieve desirable metallic properties and effective insulation characteristics (Col. 6: Lines 15-17). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Patent No. 5238507 (Kugimiya et al.”) discloses a magnetic material comprising a sintered grain compact having inter-bonded metal grains by way of inter-bonding of oxide films and inter-bonding metal bonding (Fig. 5, Col. 2: Lines 48-51, and Col. 5: Lines 43-50). 



US Pub. No. 20020043303 (“Takemoto et al.”) discloses a magnetic material comprising Fe-Si-M soft magnetic metal grains, an insulating binder, and voids ([0020], [0021], [0030], [0033], and [0034]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785